UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6446


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. BRYANT, a/k/a Pumpkin, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:92-cr-00088-6)


Submitted: August 30, 2019                                  Decided: September 13, 2019


Before NIEMEYER, WYNN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard L. Bryant appeals the district court’s order denying his motion to reduce his

sentence under the First Step Act of 2018 (First Step Act), Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222. Under the First Step Act, “[n]o court shall entertain a motion made

under [section 404] to reduce a sentence . . . if a previous motion made under this section

to reduce the sentence was, after the date of enactment of this Act, denied after a complete

review of the motion on the merits.” § 404(c), 132 Stat. at 5222. Our review discloses that

the court denied Bryant’s first motion to reduce his sentence under the First Step Act on

the merits, in its order denying reconsideration. Accordingly, the district court lacked

jurisdiction under § 404(c) to consider the instant motion.

       We therefore affirm the denial of relief. We deny Bryant’s motion to expedite and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2